UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
MAMA K. JAMMEH,                                                :
                                                               :
                                       Plaintiff,              :   18-CV-6255 (LAK) (OTW)
                                                               :
                      -against-                                :   REPORT AND RECOMMENDATION
                                                               :
CITY OF NEW YORK, et. al,
                                                               :
                                       Defendants.             :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         To the Honorable Lewis A. Kaplan, United States District Judge:

         Plaintiff brought this civil rights action asserting that Defendants violated her rights.

Plaintiff filed the Complaint in this matter on July 11, 2018. (ECF 1). The next day, Plaintiff was

notified that the filing was deficient in certain respects. (See CM/ECF entries on July 12, 2018).

Plaintiff has neither re-filed the Complaint nor corrected these errors. On October 22, 2018,

Plaintiff filed a Civil Cover Sheet that lists an individual named “Marlene Aloe” as the Plaintiff.

(ECF 3). Plaintiff has not filed any further correspondence with the Court.

         By Order dated February 15, 2019 (ECF 4), the Court noted that more than 90 days has

passed since the filing of the Complaint, no Summons has been requested or issued, and there

is no indication as to whether Plaintiff has served any Defendant with any Complaint. See Fed.

R. Civ. P. 4(m). The Order directed Plaintiff to submit a letter on or before March 1, 2019

explaining why the action should not be dismissed for failure to prosecute and informed

Plaintiff that failure to respond to the Order may result in dismissal of the Complaint. Plaintiff

did not respond to the February 15, 2019 Order.
       Therefore, for the reasons stated in the February 15, 2019 Order, I recommend that this

action be dismissed without prejudice for failure to prosecute.

       In accordance with 28 U.S.C. § 636 (b) (1) and Fed. R. Civ. P. 72 (b), the parties shall have

fourteen (14) days (including weekends and holidays) from receipt of this Report to file written

objections. See also Fed. R. Civ. P. 6 (allowing three (3) additional days for service by mail). A

party may respond to any objections within fourteen (14) days after being served. Any requests

for an extension of time for filing objections must be directed to Judge Lewis A. Kaplan.

       FAILURE TO FILE OBJECTIONS WITHIN FOURTEEN (14) DAYS WILL RESULT IN A WAIVER

OF OBJECTIONS AND WILL PRECLUDE APPELLATE REVIEW. (See Thomas v. Arn, 474 U.S. 140,

155 (1985); IUE AFL-CIO Pension Fund v. Herrmann, 9 F.3d 1049, 1054 (2d Cir. 1993); Frank v.

Johnson, 968 F.2d 298, 300 (2d Cir. 1992); Wesolek v. Canadair Ltd., 838 F.2d 55, 58 (2d Cir.

1988); McCarthy v. Manson, 714 F.2d 234, 237-38 (2d Cie. 1983)).

        The Clerk of the Court is respectfully directed to serve a copy of this Report and

Recommendation on the Plaintiff.


       Respectfully submitted,



                                                             s/ Ona T. Wang
Dated: New York, New York                                  Ona T. Wang
       March 19, 2019                                      United States Magistrate Judge




                                                  2
